DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yixue Du, Reg. # 75,581 on 5/2/22.
The application has been amended as follows: 
Please amend claims 1, 3, 10, 12, and 19 as follows:
1.	(Currently Amended) A computer-executed method for providing an image-capturing recommendation, the method comprising:
 	capturing, by a rear-facing camera associated with a mobile computing device, one or more images of a physical 
 	capturing, by a front-facing camera associated with the mobile computing device, one or more images of a target;
 	analyzing the captured images of the physical space and the captured images of the target to determine image-capturing conditions for capturing an image of the target within the physical space; 
 	determining, based on the image-capturing conditions and a predetermined image-quality requirement, one or more image-capturing settings; and
 	recommending the determined one or more image-capturing settings to a user.  

3.	(Currently Amended) The method of claim 1, wherein the rear-facing and front-facing cameras are configured to capture, simultaneously, images of the physical space and the target.   

10.	(Currently Amended) A computer system for providing an image-capturing recommendation, the system comprising:
 	a processor; and
 	a storage device coupled to the processor and storing instructions which when executed by the processor cause the processor to perform a method, wherein the method comprises:
 		capturing, by a rear-facing camera associated with a 
 	mobile computing device, one or more images of a physical space;
 	 	capturing, by a front-facing camera associated with the mobile 
 	computing device, one or more images of a target;
 	analyzing the captured images of the physical space and the captured images of the target to determine image-capturing conditions for capturing an image of the target within a physical space; 
 	determining, based on the image-capturing conditions and a predetermined image-quality requirement, one or more image-capturing settings; and
 	recommending the determined one or more image-capturing settings to a user. 
12.	(Currently Amended) The computer system of claim 10, wherein the rear-facing and rear-facing front-facing cameras are configured to capture, simultaneously, images of the physical space and the target.  
19.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for providing an image-capturing recommendation, the method comprising:
 	capturing, by a rear-facing camera associated with a mobile computing device, one or more images of a physical space;
 	capturing, by a front-facing camera associated with the mobile computing device, one or more images of a target;
 	analyzing the captured images of the physical space and the captured images of the target to determine image-capturing conditions for capturing an image of the target within a physical space; 
 	determining, based on the image-capturing conditions and a predetermined image-quality requirement, one or more image-capturing settings; and
 	recommending the determined one or more image-capturing settings to a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs